Citation Nr: 1515391	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-31 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.  He has received decorations, including the Vietnam Campaign Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the February 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left ear and right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence shows that tinnitus had its onset during active service, and such disability is etiologically related to active service.


	
CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim for entitlement to service connection for tinnitus is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that he currently has tinnitus.  The Veteran is also competent to report the onset of symptoms of tinnitus, to include whether there is continuity of symptomatology thereof, and the Board finds that his reports as to onset of symptoms in service after noise exposure and continuing since service are credible.  See e.g., January 2012 claim; December 2012 notice of disagreement; February 2015 sworn testimony before the Board, transcript at p. 3.  

The Board acknowledges that the April 2012 VA examiner opined that the Veteran's tinnitus is less likely than not related to in-service noise exposure.  The examiner reasoned, "Sudden onset of constant tinnitus in one ear is generally related to a medical condition."  However, the examiner did not reconcile this opinion with her notation that the Veteran reported recurrent tinnitus since 1968 after he was exposed to gunfire.  Further, the examiner did not reference medical evidence in the Veteran's history to support her finding of tinnitus related to a "medical condition," and the examiner expressly stated that she would want to look at the ENT notes from four years ago on etiology of changes in tinnitus, to include any records from the reported specialist in Ft. Wayne, IN.  For these reasons, the Board finds the April 2012 VA examiner's opinion to be of no probative value.   

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service after noise exposure, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service, and service connection for tinnitus is warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA examination in April 2012 to determine the nature and etiology of hearing loss.  The examiner opined that she cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, as she would want to look at the ENT notes from four years ago, to include any records from the reported specialist in Ft. Wayne, IN.  The Board notes that the April 2012 VA examination shows a diagnosis of left ear hearing loss and some degree of hearing loss in the right ear under Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss). 

Accordingly, after conducting further development, a new VA examination is warranted to determine the nature and etiology of the Veteran's right and left ear hearing loss. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding his hearing, to include from the following:

a. The ENT [ear, nose, and throat] specialist in Ft. Wayne, IN.  

b. Any other private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Obtain outstanding relevant VA treatment records, to include all VA treatment records from February 2010 to present, and from the Marion VAMC from January 1998 to November 1999.  See April 2012 VA examination (Veteran reported getting hearing aids fitted at the Marion VA in 1998).   

3. Afterwards, schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The VA examiner is requested to review the claims file (including both Virtual VA/ VBMS) and to note that such review was completed.

After performing all necessary testing, the examiner is asked to address whether it is at least as likely as not (probability of 50 percent) that each ear's hearing loss manifested in service or within one year after service, or is otherwise etiologically related to service, to include as result of the Veteran's in-service noise exposure.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of a diagnosis of hearing loss in service cannot serve as the sole reason for a negative opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


